Filed 6/6/22 In re Z.O. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




    In re Z.O., a Person Coming Under the Juvenile Court                                       C094660
    Law.

    SAN JOAQUIN COUNTY HUMAN SERVICES                                            (Super. Ct. No. STK-JD-DP-
    AGENCY,                                                                             2020-0000134)

                     Plaintiff and Respondent,

             v.

    K.O.,

                     Defendant and Appellant.



            K.O. (mother), mother of the minor Z.O., appeals from the juvenile court’s order
during a contested dependent review hearing (Welf. & Inst. Code, § 366.3)1 reducing the
frequency of her visitation with the minor. She contends the juvenile court abused its
discretion. We shall affirm the order.


1    Further undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
                                    BACKGROUND
A. Initial Dependency Proceedings
       On May 8, 2020, the San Joaquin County Human Services Agency (Agency)
received a request for immediate response from the Tracy Police Department. The
officer noted the filthy living conditions within the home and stated that Z.O. and his
younger sister, S.O., contacted law enforcement because the father, G.O. (father), had
been drinking and threatened to burn down the house with the minors inside. Father also
threatened to “skin the children and eat them.” The officer reported that father had a
severe alcohol problem and mental health issues, and mother had medical issues and
could not properly care for the minors. The officer reported that mother and father
constantly argued and fought, which resulted in items being thrown and broken in the
home. The officer reported that father also body shamed Z.O. and made sexually
suggestive comments to S.O.
       The social worker’s report showed that mother and father had a history of contact
with the Agency, which included an investigation that was closed one month prior to this
incident. The social worker noted the unsanitary living conditions of the home and
interviewed Z.O. The minor stated that he was attending school through distance
learning, but the chaotic home environment prevented him from concentrating in class.
The minor stated that mother and father had physical fights every day. The minor stated
that he contacted law enforcement because father was drunk and hitting mother while
threatening to burn the house down. The minor stated that during a fight two days prior,
father choked him until he began coughing. The minor also described incidents in which
father slapped him in the face and grabbed his arm leaving marks.
       The minor was the subject of a dependency petition filed on May 12, 2020. The
petition alleged that the minor (then 13 years old) and the minor’s sister S.O. (then 11
years old), who is not part of this appeal, came within the provision of section 300,



                                             2
subdivision (b)(1) for failure to protect and section 300, subdivision (c) for serious
emotional damage.
       Mother admitted to the social worker that both she and father used
methamphetamine. She denied that the use of methamphetamine or daily use of alcohol
was a problem, and she stated that father did not hit her but did slap her. She stated that
she and father were “trying to work on things” and was aware of the issues in the home,
but she told the minors it was not their father’s fault because “ ‘he was traumatized since
I almost died.’ ” The social worker also interviewed father, who stated that he and
mother had recently resumed using methamphetamine after stopping for years. Father
admitted to the domestic violence but denied threatening the family and choking Z.O.
       At the May 13, 2020, detention hearing, the juvenile court ordered the minors
detained and supervised visits between mother, father, and the minors.
B. Jurisdiction and Disposition
       On June 17, 2020, the juvenile court granted the Agency discretion to separate
mother’s and father’s visits with the minors. On June 30, 2020, the court authorized
placement of Z.O. in a group home. Mother and father did not appear at the July 30,
2020, jurisdictional hearing. The juvenile court proceeded in their absence and found the
allegations in the petition true and took jurisdiction of the minors. On August 13, 2020,
the court ordered mother and father to participate in drug court.
       The Agency’s disposition report, filed August 31, 2020, showed the reunification
case plan established for mother consisted of personal counseling, substance abuse
treatment, compliance with court orders, and parenting education. The reunification case
plan for father consisted of completion of a psychological evaluation, substance abuse
treatment, compliance with court orders, a 52-week domestic violence program, and
parenting education. Father failed to engage in services. Mother failed to participate in
parenting education and substance abuse treatment. She claimed she could not
participate in substance abuse treatment because of her numerous health issues but did

                                              3
not provide confirming documentation from her doctor as directed by the court. Mother
had only recently begun individual counseling and had developed minimal insight into
her needs. Mother acknowledged her ongoing struggle with methamphetamine and stated
that it was used to assist with her pain. Mother did not comprehend the impact her
relationship with father had on the minors and wanted to remain in the relationship. The
report showed that the domestic violence continued as demonstrated by father’s arrest
following a visit with Z.O. on August 24, 2020. Father became aggressive and violent
toward visitation staff and vandalized the visitation center. As a result, father’s visits
were suspended and visits could no longer be held at the center. After that incident, a
passerby witnessed father hitting mother while driving home from the visit, but mother
continued to defend father and minimized his behavior.
       At the September 17, 2020, dispositional hearing, mother and father submitted on
the Agency’s report. The court ordered the minors to remain in placement and mother
and father to submit to psychological evaluations to tailor services.
C. Status Review
       The Agency’s status review report, filed March 2, 2020, showed that the minors
remained in separate foster care placements, and mother and father continued to maintain
their relationship and reside together. Mother completed parenting education and 20
sessions of individual counseling. Her therapist reported that mother acknowledged the
circumstances which led to the removal of the minors but needed additional counseling to
understand the impact of domestic violence on the minors and learn to set healthy
boundaries. However, mother was terminated from drug court and missed her
psychological evaluation appointment. Father also was terminated from drug court and
continued to exhibit aggressive behaviors.
       The minor maintained visits with mother and father once a week for two hours.
The minor’s sister, S.O., stated that she had no faith in her parents’ ability to provide a
safe home environment and did not want to return to their care or attend visits. The

                                              4
report showed that the minors were exposed to a great deal of domestic violence, neglect,
and dysfunction in the home and exhibited behaviors which were indicative of the trauma
sustained from that exposure. Father was arrested and charged for physically assaulting
mother, but mother remained in the relationship. Due to the age of the minors and the
ongoing visits with Z.O., the Agency requested to continue services despite mother’s and
father’s minimal engagement.
       On March 3, 2021, at the status review hearing, the minor informed the juvenile
court that he felt safe in his placement and that visits with mother and father were
“good.” The court ordered the minor and S.O. to remain in placement and continued
services to mother and father.
D. Dependent Review Hearing
       The Agency’s status review report, filed July 1, 2021, showed that mother and
father had not made any significant progress in their reunification services. During visits
with Z.O., father demonstrated aggressive and threatening behaviors toward mother and
the staff. Z.O. told his caregiver that he noticed mother and father had a bottle of alcohol
in their car. The minor also disclosed that father threatened physical harm to staff during
visits. The report showed that mother and father had not taken responsibility for their
actions and the resulting trauma sustained by the minors. The report showed that mother
and father had not made any efforts to address the abusive dynamic of their relationship
or demonstrate any behavioral changes that would allow for a safe environment for the
minors. Accordingly, the Agency recommended terminating mother’s and father’s
reunification services with a planned permanent living arrangement ordered for Z.O. and
a permanent plan of adoption for S.O.
       At the August 10, 2021, contested dependent review hearing, the juvenile court
received the Agency’s July 2021 review report into evidence. There was no testimony,
but the court heard argument from the Agency requesting to terminate reunification
services as to both parents and that the permanent plan for Z.O. remained a permanent

                                             5
living arrangement. The Agency argued that the dependency would reach 18 months in
November 2021, and in order for the court to continue services, it would have to find a
substantial likelihood that mother and father would reunify with the minors in that time.
As to father, the Agency argued that there was no likelihood he would be in a position to
reunify with the minor with additional time. As to mother, the Agency argued that, while
she engaged in portions of her case plan, she had not engaged in substance abuse
treatment and continued to minimize her drug use, which prevented her from benefitting
from the individual counseling she received. The Agency argued that, after 30
counseling sessions, mother continued to minimize the impact that domestic violence and
the parental behaviors had on the minors. In the event the court terminated reunification
services, the Agency also requested that the court find that visits would be detrimental
and suspend them. In the alternative, the Agency requested that the court reduce the
number of visits due to concerns that visits would destabilize Z.O. in placement. The
minors’ counsel agreed with the Agency. Mother’s counsel opposed the Agency’s
arguments and emphasized that mother completed the counseling component of her case
plan and was willing to participate in substance abuse treatment. Mother’s counsel stated
that Z.O. wanted to reunify.
       The juvenile court noted that mother and father both participated in some of the
components of the reunification case plans. The court observed that mother did not
follow through with the psychological evaluation to assist with tailoring her services.
The court further observed that neither mother nor father had addressed substance abuse,
which was at the core of the issues in the home. Accordingly, the court terminated
mother’s and father’s reunification services.
       The court then heard from the parties on the visitation issue as to Z.O. The
minor’s counsel stated that the minor wanted to maintain visits once a week. The minor’s
counsel agreed that the visits were disruptive to the minor’s placement and stated that
visits should be less than once a week if the plan for the minor was long-term foster care

                                                6
to prevent the minor from destabilizing in placement. The Agency advised the court that
the minor had been in the same foster care placement since October 2020 and the foster
parents indicated a willingness to take guardianship of the minor in July 2021. The
Agency stated that since mother and father learned that the recommendation was to
terminate services, the minor’s behaviors had escalated and he expressed a desire to go
home. The Agency stated that the minor’s placement was in jeopardy due to the
behaviors during visits and the resulting effect on the minor’s own behaviors. The court
was advised that the minor was transitioning to a new mental health provider for
counseling, which was believed necessary as the minor continually changed his mind
about visiting with his parents.
       Father’s counsel stated his disbelief that the visits with mother and father were
responsible for the minor’s misbehavior in the foster home. Mother’s counsel agreed that
there was no detriment to the minor in regard to visits with mother and it was speculative
to conclude the visits were the cause of the minor’s behavior issues. The minor’s counsel
pointed out that mother had a history of substance abuse and engaging in domestic
violence with father. The minor’s counsel stated that mother had not acknowledged the
impact that behavior had on the minors and the behavior had not stopped. The minor’s
counsel noted that there had been issues during the visits which caused the minor and
S.O. not to want to attend visits. The minor’s counsel believed that weekly visits were
too frequent and did not allow Z.O.’s own behavioral issues to stabilize, but instead, gave
the minor false hope that mother and father were going to do what was necessary to
reunify when nothing had changed after a year of services.
       The juvenile court observed that the minor needed to be stable in his placement
and observed he was “going back and forth” on what kind of relationship he wanted to
have with his parents. The court acknowledged that the minor wanted to return home but
stated that it was not possible at that time. The court stated that the minor needed an
environment where he could discuss and work through the issues associated with

                                             7
returning to mother and father in an effort to “determine what that relationship with his
parents is going to be as we go forward.” The court expressed concern regarding
mother’s and father’s history and problems that arose during visits. The court ordered
that supervised visits be reduced to once every other week until counseling for the minor
was in place to get him stabilized and gain control of the situation. The court ordered that
mother and father be tested and “clean and sober for all visits” and that the visits would
stop and be changed to no visits if they engaged in arguments, confrontations, or
disruptions. The court stated that if the nature of the visits improved and the minor’s
therapist agreed, then the frequency of visits could be increased. The court also wanted
input from any therapist mother and father may be seeing about their progress.
       Mother filed a timely notice of her appeal.
                                        DISCUSSION
       Mother contends that the juvenile court abused its discretion in reducing her
visitation with the minor from once a week to once every other week because there was
no evidence that mother’s weekly visits were having a detrimental effect upon him or his
placement. We disagree.
       “[D]ependency law affords the juvenile court great discretion in deciding issues
relating to parent-child visitation.” (In re S.H. (2011) 197 Cal.App.4th 1542, 1557.) We
review a juvenile court’s visitation order solely for abuse of discretion. (In re Emmanuel
R. (2001) 94 Cal.App.4th 452, 456.) The standard warrants “a very high degree of
deference” to the juvenile court’s decision. (In re J.N. (2006) 138 Cal.App.4th 450, 459.)
The appropriate test is whether the court “ ‘ “exceeded the bounds of reason. When two
or more inferences can reasonably be deduced from the facts, the reviewing court has no
authority to substitute its decision for that of the trial court.” ’ ” (In re Stephanie M.
(1994) 7 Cal.4th 295, 318-319.) When reunification has terminated and the permanent
plan of legal guardianship or long-term foster care implemented, the court makes a
visitation order unless it “finds by a preponderance of the evidence that the visitation

                                               8
would be detrimental to the physical or emotional well-being of the child.” (§ 366.26,
subd. (c)(4)(C); In re S.H., at pp. 1558-1559.)
       Here, the juvenile court terminated mother’s and father’s reunification services
after finding that neither parent demonstrated a commitment to completing the services
necessary for alleviating the reasons for the removal of the minor. While the record
shows that father was the key disruptor during visits, it also shows that mother had not
demonstrated an ability to provide a safe and protective environment for the minors, and,
on at least one occasion, she and father brought a bottle of alcohol in their car during a
visit with the minor. The record also shows that mother was not making any additional
progress in addressing the issues which led to the minor’s removal. Despite the domestic
violence, mother remained in a relationship with father and lacked any understanding as
to how that relationship negatively impacted the minors. In spite of witnessing the
aggressive and threatening behavior by father during visits, mother was in denial and
remained supportive of father to the detriment of the minor. The record demonstrates
that witnessing and being exposed to the domestic violence in the home and aggressive
behaviors during visits furthered the trauma to the minor and resulted in an increase of
the minor’s behavioral issues.
       By the time of the contested dependent review hearing in August 2021, the minor
had been in dependency for over a year and was experiencing feelings of instability and
uncertainty about whether he wanted to visit with his parents. As a result, the minor had
behavioral issues jeopardizing his placement. As the California Supreme Court has
recognized, children have a constitutional and statutory interest in stability. (In re
Jasmon O. (1994) 8 Cal.4th 398, 421.) “[A]fter a child has spent a substantial period in
foster care and attempts at reunification have proved fruitless, the child’s interest in
stability outweighs the parent’s interest in asserting the right to the . . . companionship of
the child. [Citation.]” (Id. at pp. 419-420.) “[T]he law focuses more on the interests of
the child at this late stage of the proceedings.” (Id. at p. 426.)

                                               9
       The record supports that the court’s decision to reduce the frequency of mother’s
visits was to allow the minor’s own behaviors to stabilize. The court also supported
increasing frequency of visits if the nature of the visits improved and the minor’s
therapist agreed that the frequency of visits could be increased. The record indicates that
visits were detrimental to the minor’s emotional well-being. More importantly, until
mother made progress toward alleviating the reasons for the minor’s removal, the minor
remained at risk of continued detriment because none of the behavior demonstrated by
mother or father had changed. We cannot conclude that the court’s decision exceeded the
bounds of reason. (See In re Stephanie M., supra, 7 Cal.4th at pp. 318-319.)
Accordingly, the juvenile court did not abuse its discretion in reducing the frequency of
mother’s visitation with minor.
                                      DISPOSITION
       The juvenile court’s order is affirmed.



                                                   /s/
                                                  HOCH, Acting P. J.



We concur:



 /s/
RENNER, J.



 /s/
KRAUSE, J.




                                             10